Case 2:21-cv-02111-MAK Document 1-3 Filed 05/07/21 Page 1 of 9




          EXHIBIT C
Case 2:21-cv-02111-MAK Document 1-3 Filed 05/07/21 Page 2 of 9




                                                 Filed and Attested by the
                                                Office of Judicial Records
                                                    08 APR 2021 12:22 pm
                                                          M. RUSSO




                                                                 Case ID: 201001963
Case 2:21-cv-02111-MAK Document 1-3 Filed 05/07/21 Page 3 of 9




                                                                 Case ID: 201001963
Case 2:21-cv-02111-MAK Document 1-3 Filed 05/07/21 Page 4 of 9




                                                                 Case ID: 201001963
Case 2:21-cv-02111-MAK Document 1-3 Filed 05/07/21 Page 5 of 9




                                                                 Case ID: 201001963
Case 2:21-cv-02111-MAK Document 1-3 Filed 05/07/21 Page 6 of 9




                                                                 Case ID: 201001963
Case 2:21-cv-02111-MAK Document 1-3 Filed 05/07/21 Page 7 of 9




                                                                 Case ID: 201001963
Case 2:21-cv-02111-MAK Document 1-3 Filed 05/07/21 Page 8 of 9




                                                                 Case ID: 201001963
Case 2:21-cv-02111-MAK Document 1-3 Filed 05/07/21 Page 9 of 9




                                                                 Case ID: 201001963
